Citation Nr: 0111679	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  00-13 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUE

Entitlement to an effective date earlier than August 3, 1992, 
for the grant of service connection for the cause of the 
veteran's death and entitlement to Dependency and Indemnity 
Compensation (DIC).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from September 1971 
to August 1973.  The veteran died on August [redacted], 1975.  The 
appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision in which 
the RO granted service connection for the cause of the 
veteran's death and DIC benefits, effective August 3, 1992.  
The appellant claimed entitlement to an effective date prior 
to August 3, 1992.

In a June 2000 supplemental statement of the case (SSOC), the 
RO addressed (1) whether the decision to not consider a claim 
for service connection for the cause of death at the time of 
the claimant's submission of the burial claim and (2) whether 
the decision to assign an effective date of August 3, 1992, 
for the grant of DIC benefits were clearly and unmistakably 
erroneous.  The appellant has taken no action following the 
June 2000 SSOC.  In any event, the Board finds that it was 
not appropriate for the RO to take up these issues insofar as 
there was no claim for service connection for the cause of 
the veteran's death filed before 1992, and no rating action 
denying such a claim, which could have been the basis of any 
current claim of clear and unmistakable error.


FINDINGS OF FACT

1.  The veteran died on August [redacted], 1975.

2.  On August 20, 1975, the RO received VA Form 21-534 from 
the appellant; she did not indicate at that time the 
veteran's death was due to service.

3.  On April 2, 1976, the RO received another VA Form 21-534 
from the appellant; on this form, the appellant indicated 
that the veteran's death was not due to service.

4.  On August 3, 1992, the RO received a claim from the 
appellant indicating that the veteran's death was related to 
his military service.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 3, 
1992, for the grant of service connection for the cause of 
the veteran's death and entitlement to DIC, have not been 
met.  38 U.S.C.A. § 5110 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (2000).  
The effective date of an award of DIC benefits for which 
application is received within one year of death shall be the 
first day of the month in which the death occurred.  38 
U.S.C.A. § 5110(d); 38 C.F.R. §3.400(c).

Regardless of VA regulations concerning effective dates of 
awards, the payment of monetary benefits based on original, 
reopened, or increased awards may not be made for any period 
prior to the first day of the calendar month following the 
month in which the award became effective.  38 C.F.R. § 3.31.

The veteran had active military service from September 1971 
to August 1973.  In April 1973, the veteran was hospitalized 
and diagnosed with schizophrenia.  In November 1973, the 
veteran filed a claim of entitlement to service connection 
for a psychosis.  By rating decision of October 1974, the RO 
granted service connection for a psychosis, rated 30 percent 
disabling from August 14, 1973.

The veteran died on August [redacted], 1975.  Received at the RO on 
August 20, 1975, was an application for Dependency and 
Indemnity Compensation or Death Pension by Widow or Child (VA 
Form 21-534), a multi-purpose form, filed by the appellant.  
On that application, the appellant did not complete the box 
which asked whether she was claiming that the cause of the 
veteran's death was due to service.  Less than one year later 
in April 1976, the appellant submitted a second VA Form 21-
534.  On that form, the appellant specifically indicated that 
she was not claiming that the cause of the veteran's death 
was due to service.  Based on the appellant's statements, the 
RO construed the appellant's claim as one for death pension.  
Her claim was denied due to excess income and the appellant 
was notified of this action.  She did not indicate at any 
time that her claim was, in fact, for service connection for 
the cause of death and DIC benefits.

Inasmuch as the veteran was service-connected for a psychosis 
at the time of his death, the issue of entitlement to service 
connection for the cause of the veteran's death might have 
been raised by the evidence of record if the death 
certificate showed that the veteran's death was a suicide.  
However, the death certificate indicated that the cause of 
death was "undetermined" due to a "fall from height."  As 
such, no inference of a claim related to cause of death and 
DIC benefits can be made from the evidence in existence at 
the time of the veteran's death.

The next correspondence from the appellant was received at 
the RO on August 3, 1992, at which time she filed a third VA 
Form 21-534.  On this application, for the first time, the 
appellant articulated that she was pursuing a claim for DIC 
benefits by indicating the following: "The veteran's death 
was definitely service related.  The veteran was mentally 
disabled because of military and his VA benefits were being 
received prior to his death (see letter dated October 23, 
1974).  The veteran was separated from the Marine Corps as of 
July 31, 1975, and as of August [redacted], 1975, (Less than 30 days) 
he was dead, because of his condition."

In a June 1998 rating decision, the RO granted service 
connection for the cause of the veteran's death and DIC 
benefits, effective August 3, 1992.  The RO granted the 
benefits for the stated reason that reasonable doubt had been 
resolved in favor of the claimant.  The propriety of the RO 
determination to grant service connection for the cause of 
the veteran's death and DIC benefits is not before the Board 
- that issue has already been addressed and resolved by the 
RO in the appellant's favor.  However, the appellant now 
contends that she is entitled to DIC benefits retroactive to 
the date of the VA Form 21-534 filed in August 1975 which she 
now maintains was a claim for DIC benefits.  The Board is not 
persuaded by the argument given the facts described above.

The Board finds that August 3, 1992, the date of receipt of 
the appellant's claim which is clearly indicated to be a 
claim for DIC benefits, is the proper effective date for the 
award of DIC benefits.  The documents received at the RO in 
1975 and 1976 either do not state the nature of the benefits 
sought (1975), or specifically indicate that the claim is not 
for the service connection for the cause of the veteran's 
death (1976).  The Board acknowledges the appellant's 
contention that 38 U.S.C.A. § 5101 indicates that a claim by 
a surviving spouse for death pension shall also be considered 
to be a claim for DIC and accrued benefits.  However, VA Form 
21-534 is a multi-purpose form.  The appellant is under some 
obligation to comply with the instructions of the form 
whether it works to her benefit or detriment in a given 
situation.  The August 1992 application was completed by the 
appellant and worked to her benefit in her application for 
DIC benefits.  However, her failure to set forth the same 
statements in 1975 and 1976 as to her intentions do not 
entitle her to receive the benefit in the absence of 
providing the necessary information at that time.  Inasmuch 
as no earlier effective date is warranted on the facts of 
this case under the applicable laws and regulations, the 
appeal is denied.

Finally, the Board notes that the recent enactment of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), significantly adds to and amends the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  However, in a case such as this, where the 
law and not the evidence is dispositive, and the appellant 
has been notified of the same in the April 1999 statement of 
the case (SOC), a remand for the RO to apply the new law is 
not required.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

An effective date earlier than August 3, 1992, for the grant 
of service connection for the cause of the veteran's death 
and entitlement to DIC is denied.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

 

